               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 MARY JANE BESTER,

                      Plaintiff,
                                                        Case No. 19-CV-5-JPS
 v.

 U.S. BANK,

                      Defendant.


 MARY JANE BESTER,

                      Plaintiff,                        Case No. 19-CV-6-JPS
 v.

 HERTZ RENT-A-CAR,

                      Defendant.


 MARY JANE BESTER,

                      Plaintiff,                        Case No. 19-CV-7-JPS
 v.

 ASSOCIATED BANK and CAPITAL                                         ORDER
 ONE BANK,

                      Defendants.


       Plaintiff has filed sixteen prior lawsuits in this District, and all have

been dismissed for lack of subject-matter jurisdiction or for failure to state

viable claims for relief. The three at issue here are no different. As in every

prior case, these actions are based on confused, delusional allegations
which do not invoke federal court jurisdiction or state any valid claims for

relief. These three actions will, therefore, be dismissed with prejudice, and

Plaintiff’s motions for leave to proceed in forma pauperis in each action will

be denied.

       In light of her pro se status, this District has shown great patience

with Plaintiff’s prodigious litigation activities. With these latest frivolous

filings, that patience now comes to an end. The Court is obliged to impose

a monetary sanction in the form of a $500.00 fine. Until Plaintiff pays this

sanction in full, the Clerk of the Court in this District shall return, unfiled,

any papers submitted by Plaintiff except for those in defense of a federal

criminal case or applying for a writ of habeas corpus. Bradley v. Wis. Dep't

of Children & Families, 715 F. App’x 549, 550 (7th Cir. 2018), citing Support

Sys. Int'l v. Mack, 45 F.3d 185, 186 (7th Cir. 1995). Plaintiff may move the

Court, no earlier than two years from the date of this Order, to rescind or

modify this filing ban.1

       Accordingly,

       IT IS ORDERED that Plaintiff’s motions for leave to proceed in

forma pauperis, 19-CV-5 (Docket #2), 19-CV-6 (Docket #2), and 19-CV-7

(Docket #2), be and the same are hereby DENIED;

       IT IS FURTHER ORDERED that these actions be and the same are

hereby DISMISSED with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B);

and

       IT IS FURTHER ORDERED that Plaintiff is fined in the amount of

$500. Until this fine is fully paid, the Clerk of the Court of this District is


       1Plaintiff was warned that continued meritless litigation would be
sanctioned. See, e.g., 18-CV-1391-LA, (Docket #4 at 3–4). She chose to ignore that
warning and now finds herself subject to sanction.


                                   Page 2 of 3
directed to return unfiled any papers submitted by Plaintiff except for those

in defense of a federal criminal case or applying for a writ of habeas corpus.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 22nd day of January, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 3 of 3
